Exhibit 10.1
EMPLOYMENT AGREEMENT
Vice President, Operations
 
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Superior
Well Services, Inc., a Delaware corporation (“Company”), and Michael Seyman
(“Executive”).
WITNESSETH:
     WHEREAS, Executive is to be employed by Company; and
     WHEREAS, Company is desirous of employing Executive in an executive
capacity on the terms and conditions and for the consideration, hereinafter set
forth (which includes new and additional consideration to that which Executive
is currently receiving), and Executive is desirous of being employed by Company
on such terms and conditions and for such consideration;
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants,
and obligations contained herein, Company and Executive agree as follows:
ARTICLE 1: CERTAIN DEFINITIONS AND INTERPRETATIONS
     1.1 Definitions.
     (a) “Affiliate” shall mean with respect to any natural person, firm,
partnership, association, corporation, limited liability company, company,
trust, entity, public body or government (a “Person”), any Person which,
directly or indirectly, controls, is controlled by, or is under a common control
with, such Person. The term “control” (including the terms “controlled by” and
“under common control with”) as used in this definition means the possession,
directly or indirectly, of the power to direct or cause the direction of
management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise. With respect to any natural person, the
term “Affiliate” shall also mean (i) the spouse or children (including those by
adoption) and siblings of such Person; and any trust whose primary beneficiary
is such Person, such Person’s spouse, such Person’s siblings and/or one or more
of such Person’s lineal descendants, (ii) the legal representative or guardian
of such Person or of any such immediate family member in the event such Person
or any such immediate family member becomes mentally incompetent and (iii) any
Person controlled by or under the common control with any one or more of such
Person and the Persons described in clauses (i) or (ii) preceding.
     (b) “Annual Base Salary” shall mean, as of a specified date, Executive’s
annual base salary as of such date determined pursuant to Section 4.1.
     (c) “Annual Compensation” shall mean an amount equal to the greater of:

 



--------------------------------------------------------------------------------



 



     (i) Executive’s Annual Base Salary at the annual rate in effect at the date
of his Involuntary Termination;
     (ii) Executive’s Annual Base Salary at the annual rate in effect 60 days
prior to the date of his Involuntary Termination; or
     (iii) Executive’s Annual Base Salary at the annual rate in effect
immediately prior to a Change of Control if Executive’s employment shall be
subject to an Involuntary Termination during the Change of Control Period.
     (d) “Board” means the Board of Directors of Company.
     (e) “Cause” shall mean Executive (i) has engaged in gross negligence, gross
incompetence, or willful misconduct in the performance of his duties, (ii) has
refused, without proper reason, to perform his duties, (iii) has willfully
engaged in conduct which is materially injurious to Company or its subsidiaries
(monetarily or otherwise), (iv) has committed an act of fraud, embezzlement, or
willful breach of a fiduciary duty to Company or an Affiliate (including the
unauthorized disclosure of confidential or proprietary material information of
Company or an Affiliate), (v) has been convicted of (or pleaded no contest to) a
crime involving fraud, dishonesty, or moral turpitude or any felony, or (vi) has
engaged in any other act of misconduct.
     (f) “Change in Terms of Service” shall mean:
     (i) The occurrence, prior to a Change of Control or after the expiration of
a Change of Control Period, of any one or more of the following:
     (1) a material reduction in Executive’s Annual Base Salary; or
     (2) a material diminution in employee benefits (including but not limited
to medical, dental, life insurance, and long-term disability plans) and
perquisites applicable to Executive from those substantially similar to the
employee benefits and perquisites provided by Company (including its
subsidiaries) to executives with comparable duties; provided that such
diminution in employee benefits, when aggregated with all other compensation to
be paid or provided to Executive under Article IV, results in a material
negative change in the total compensation to be received by Executive on an
annual basis for performing services under this Agreement.
     (ii) The occurrence, within a Change of Control Period, of any one or more
of the following:
     (1) a material reduction in Executive’s Annual Base Salary from that
provided to him immediately prior to the date on which a Change of Control
occurs;

2



--------------------------------------------------------------------------------



 



     (2) a material diminution in Executive’s eligibility to participate in
bonus, stock option, incentive award, and other compensation plans which provide
opportunities to receive compensation which are the greater of (A) the
opportunities provided by Company (including its subsidiaries) for executives
with comparable duties or (B) the opportunities under any such plans under which
he was participating immediately prior to the date on which a Change of Control
occurs; provided that such diminished opportunities, when aggregated with all
other compensation to be paid or provided to Executive under Article IV, results
in a material negative change in the total compensation to be received by
Executive on an annual basis for performing services under this Agreement; or
     (3) a material diminution in employee benefits (including but not limited
to medical, dental, life insurance, and long-term disability plans) and
perquisites applicable to Executive from the greater of (A) the employee
benefits and perquisites provided by Company (including its subsidiaries) to
executives with comparable duties or (B) the employee benefits and perquisites
to which he was entitled immediately prior to the date on which a Change of
Control occurs; provided that such diminution in employee benefits, when
aggregated with all other compensation to be paid or provided to Executive under
Article IV, results in a material negative change in the total compensation to
be received by Executive on an annual basis for performing services under this
Agreement.
Notwithstanding the foregoing provisions of this Section 1.1(f) or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Change in Terms of Service” shall not be
effective unless all of the following conditions are satisfied: (A) the
condition described above in Section 1.1(f)(i) or (ii) giving rise to
Executive’s termination of employment must have arisen without Executive’s
written consent; (B) Executive must provide written notice to Company of such
condition in accordance with Section 3.4 within 50 days of the initial existence
of the condition; (C) the condition specified in such notice must remain
uncorrected for 30 days after receipt of such notice by Company; and (D) the
termination of Executive’s employment must occur within 90 days after the
initial existence of the condition specified in such notice.
     (g) “Change of Control” shall mean:
     (i) a merger of Company with another entity, a consolidation involving
Company, or the sale of all or substantially all of the assets of Company to
another entity if, in any such case, (1) the holders of equity securities of
Company immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event equity securities of the resulting
entity entitled to 50% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the resulting
entity in substantially the same proportions that they owned the equity
securities of

3



--------------------------------------------------------------------------------



 



Company immediately prior to such transaction or event or (2) the persons who
were members of the Board immediately prior to such transaction or event shall
not constitute at least a majority of the board of directors of the resulting
entity immediately after such transaction or event;
     (ii) the dissolution or liquidation of Company; or
     (iii) when any person or entity (other than the Snyder Holders or any
Snyder Holder or any other Affiliate of Company), including a “group” as
contemplated by section 13(d)(3) of the Securities Exchange Act of 1934,
acquires or gains ownership or control (including, without limitation, power to
vote) of more than 50% of the combined voting power of the outstanding
securities of Company.
For purposes of the preceding sentence, (A) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (B) subsequent to the consummation of a merger or consolidation that
does not constitute a Change of Control, the term “Company” shall refer to the
resulting entity.
     (h) “Change of Control Period” means, with respect to a Change of Control,
the six-month period beginning on the date upon which such Change of Control
occurs.
     (i) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (j) “Compensation Committee” shall mean the Compensation Committee of the
Board.
     (k) “Disability” shall mean that, as a result of Executive’s incapacity due
to physical or mental illness, he shall have been absent from the full-time
performance of his duties for six consecutive months and he shall not have
returned to full-time performance of his duties within 30 days after written
notice of termination is given to Executive by Company (provided, however, that
such notice may not be given prior to 30 days before the expiration of such
six-month period).
     (l) “Effective Date” shall mean December 21, 2009.
     (m) “Involuntary Termination” shall mean any termination of Executive’s
employment with Company which:
     (i) does not result from a resignation by Executive (other than a
resignation pursuant to clause (ii) of this Section 1.1(m)); or

4



--------------------------------------------------------------------------------



 



     (ii) results from a resignation by Executive in accordance with the
provisions of Section 1.1(f) following the date upon which Executive receives
notice of a Change in Terms of Service;
provided, however, the term “Involuntary Termination” shall not include a
termination for Cause or any termination as a result of death or Disability.
     (n) “Monthly Severance Amount” shall mean an amount equal to one-twelfth of
Executive’s Annual Compensation.
     (o) “Section 409A Change of Control” shall mean a change of control event
as defined in Treasury regulation section 1.409A-3(i)(5).
     (p) “Section 409A Payment Date” shall mean the earlier of: (i) the date of
Executive’s death, or (ii) the date that is six months after the termination of
Executive’s employment with Company; provided, that any payment made within the
five day period following such date will be deemed made on the Section 409A
Payment Date.
     (q) “Severance Amount” shall mean an amount equal to one times the amount
of Executive’s Annual Compensation.
     (r) “Severance Period” shall mean the period commencing on the date of
Executive’s Involuntary Termination and continuing for twelve months.
     (s) “Snyder Holders” shall mean each of Thomas C. Snyder, David E. Snyder,
Mark A. Snyder, Dennis C. Snyder, Richard G. Snyder, C.H. Snyder, Jr. Grantor
Retained Annuity Trust dated November 1, 2004, a Pennsylvania trust, Snyder
Industries, a Pennsylvania corporation, and any of their respective Affiliates.
     1.2 Interpretations. In this Agreement, unless a clear contrary intention
appears, (a) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section, or other subdivision, (b) reference to any Article or Section,
means such Article or Section hereof, (c) the words “including” (and with
correlative meaning “include”) means including, without limiting the generality
of any description preceding such term, and (d) where any provision of this
Agreement refers to action to be taken by either party, or which such party is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such party.
ARTICLE 2: EMPLOYMENT AND DUTIES
     2.1 Employment. Effective as of the Effective Date and continuing for the
period of time set forth in Section 3.1 of this Agreement, Executive’s
employment by Company shall be subject to the terms and conditions of this
Agreement.
     2.2 Positions. From and after the Effective Date, Company shall employ
Executive in the position of Vice President of Operations of the Company, or in
such other position(s) as the parties mutually may agree.

5



--------------------------------------------------------------------------------



 



     2.3 Duties and Services. Executive agrees to serve in the positions
referred to in Section 2.2 and to perform diligently and to the best of his
abilities the duties and services appertaining to such office(s), as well as
such additional duties and services appropriate to such office(s) which the
parties mutually may agree upon from time to time. Executive’s employment shall
also be subject to the policies maintained and established by Company that are
of general applicability to Company’s executive employees, as such policies may
be amended from time to time.
     2.4 Other Interests. Executive agrees, during the period of his employment
by Company, to devote substantially all of his business time, energy, and best
efforts to the business and affairs of Company and its Affiliates and not to
engage, directly or indirectly, in any other business or businesses, whether or
not similar to that of Company, except with the consent of the Board. The
foregoing notwithstanding, the parties recognize and agree that Executive may
engage in passive personal investment and charitable activities that do not
conflict with the business and affairs of Company or interfere with Executive’s
performance of his duties hereunder, which shall be at the sole determination of
the Board.
     2.5 Duty of Loyalty. Executive acknowledges and agrees that Executive owes
a fiduciary duty of loyalty to act at all times in the best interests of
Company. In keeping with such duty, Executive shall make full disclosure to
Company of all business opportunities pertaining to Company’s business and shall
not appropriate for Executive’s own benefit business opportunities concerning
Company’s business.
ARTICLE 3: TERM AND TERMINATION OF EMPLOYMENT
     3.1 Term. Unless sooner terminated pursuant to other provisions hereof,
Company agrees to employ Executive for the period beginning on the Effective
Date and ending on the third anniversary of the Effective Date (the “Initial
Expiration Date”); provided, however, that beginning on the Initial Expiration
Date, and on each anniversary of the Initial Expiration Date thereafter, if this
Agreement has not been terminated pursuant to Section 3.2 or 3.3, then said term
of employment shall automatically be extended for an additional one-year period
unless on or before the date that is 90 days prior to the first day of any such
extension period either party shall give written notice to the other that no
such automatic extension shall occur.
     3.2 Company’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, Company shall have the right to terminate Executive’s employment
under this Agreement at any time for any of the following reasons:
     (a) upon Executive’s death;
     (b) upon Executive’s Disability;
     (c) for Cause; or
     (d) for any other reason whatsoever, in the sole discretion of the Board.

6



--------------------------------------------------------------------------------



 



     3.3 Executive’s Right to Terminate. Notwithstanding the provisions of
Section 3.1 Executive shall have the right to terminate his employment under
this Agreement for any of the following reasons:
     (a) as a result of a Change in Terms of Service, in accordance with the
terms specified under Section 1.1(f); or
     (b) at any time for any other reason whatsoever, in the sole discretion of
Executive.
     3.4 Notice of Termination. If Company desires to terminate Executive’s
employment hereunder at any time prior to expiration of the term of employment
as provided in Section 3.1, it shall do so by giving written notice to Executive
that it has elected to terminate Executive’s employment hereunder and stating
the effective date and reason for such termination, provided that no such action
shall alter or amend any other provisions hereof or rights arising hereunder. If
Executive desires to terminate his employment hereunder at any time prior to
expiration of the term of employment as provided in Section 3.1, he shall do so
by giving written notice to Company that he has elected to terminate his
employment hereunder and stating the effective date (which shall be no earlier
than 30 days from such date of notice) and reason for such termination, provided
that no such action shall alter or amend any other provisions hereof or rights
arising hereunder.
     3.5 Deemed Resignations. Any termination of Executive’s employment shall
constitute an automatic resignation of Executive as an officer of Company and
each Affiliate of Company, and an automatic resignation of Executive from the
Board (if applicable) and from the board of directors of any Affiliate of
Company and from the board of directors or similar governing body of any
corporation, limited liability company or other entity in which Company or any
Affiliate holds an equity interest and with respect to which board or similar
governing body Executive serves as Company’s or such Affiliate’s designee or
other representative.
     3.6 Meaning of Termination of Employment. For all purposes of this
Agreement, Executive shall be considered to have terminated employment with
Company when Executive incurs a “separation from service” with Company within
the meaning of section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder; provided, however, that whether such
a separation from service has occurred shall be determined based upon a
reasonably anticipated permanent reduction in the level of bona fide services to
be performed to no more than 20% of the average level of bona fide services
provided in the immediately preceding 36 months.
     COMPENSATION AND BENEFITS
     3.7 Base Salary. During the period of this Agreement, Executive shall
receive a minimum Annual Base Salary of $208,000. Executive’s Annual Base Salary
shall be reviewed by the Compensation Committee on an annual basis, and, in the
sole discretion of the Compensation Committee, such Annual Base Salary may be
increased, but not decreased, effective as of any date determined by the
Compensation Committee. Executive’s Annual Base

7



--------------------------------------------------------------------------------



 



Salary shall be paid in equal installments in accordance with Company’s standard
policy regarding payment of compensation to executives but no less frequently
than monthly.
     3.8 Bonuses. Executive shall be eligible to participate in Company’s annual
bonus plan or plans applicable to Executive as approved from time to time by the
Board or the Compensation Committee in amounts to be determined by the
Compensation Committee based upon criteria established by the Compensation
Committee.
     3.9 Other Perquisites. During his employment hereunder, Executive shall be
afforded the following benefits as incidences of his employment:
     (a) Business and Entertainment Expenses - Subject to Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
executive employees generally, Company shall reimburse Executive for, or pay on
behalf of Executive, reasonable and appropriate business expenses incurred by
Executive in performing services hereunder, including dues and fees to industry
and professional organizations and costs of entertainment and business
development. Any such reimbursement of expenses shall be made by Company upon or
as soon as practicable following receipt of supporting documentation reasonably
satisfactory to Company (but in any event not later than the close of
Executive’s taxable year following the taxable year in which the expense is
incurred by Executive); provided, however, that, upon the termination of
Executive’s employment with Company, in no event shall any additional
reimbursement be made prior to the Section 409A Payment Date to the extent such
payment delay is required under section 409A(a)(2)(B)(i) of the Code. The amount
of expenses eligible for reimbursement during Executive’s taxable year shall not
affect the expenses eligible for reimbursement in any other taxable year.
Notwithstanding the foregoing, in no event shall any reimbursement be made to
Executive for such fees and expenses after the later of (1) the first
anniversary of the date of Executive’s death or (2) the date that is five years
after the date of Executive’s termination of employment with Company (other than
by reason of Executive’s death).
     (b) Vacation — During his employment hereunder, Executive shall be entitled
to four weeks of paid vacation each calendar year (or such greater amount of
vacation as provided to executives of Company generally) and to all holidays
provided to executives of Company generally; provided, however, that for the
period beginning on the Effective Date and ending on the last day of the
calendar year in which the Effective Date occurs, Executive shall be entitled to
three weeks of paid vacation (or such greater amount of vacation as provided to
executives of Company generally), reduced by the number of vacation days that
Executive has already used during such calendar year and prior to the Effective
Date.
     (c) Automobile — During Executive’s employment hereunder, Company shall
lease for and provide to Executive a vehicle designated by Executive; provided,
however, that the lease cost to Company of such vehicle shall not exceed $800
per month.
     (d) Other Company Benefits — Executive and, to the extent applicable,
Executive’s spouse, dependents and beneficiaries, shall be allowed to
participate in all

8



--------------------------------------------------------------------------------



 



benefits, plans, and programs, including improvements or modifications of the
same, which are now, or may hereafter be, available to other executive employees
of Company. Such benefits, plans, and programs shall include, without
limitation, any profit sharing plan, thrift plan, health insurance or health
care plan, life insurance, disability insurance, pension plan, supplemental
retirement plan, vacation and sick leave plan, and the like which may be
maintained by Company. Company shall not, however, by reason of this paragraph
be obligated to institute, maintain, or refrain from changing, amending, or
discontinuing, any such benefit plan or program, so long as such changes are
similarly applicable to executive employees generally.
ARTICLE 4: EFFECT OF TERMINATION ON COMPENSATION; ADDITIONAL PAYMENTS
     4.1 Termination Other Than an Involuntary Termination. If Executive’s
employment hereunder shall terminate upon expiration of the term provided in
Section 3.1 hereof because either party has provided the notice contemplated in
such paragraph, or if Executive’s employment hereunder shall terminate for any
other reason except those described in Sections 5.2 and 5.3, then all
compensation and all benefits to Executive hereunder shall terminate
contemporaneously with such termination of employment, except that Executive
shall be entitled to (a) payment of all accrued and unpaid Base Salary to the
date of employment’s termination of employment, (b) reimbursement for all
incurred but unreimbursed expenses for which Executive is entitled to
reimbursement in accordance with Section 4.3(a), and (c) benefits to which
Executive is entitled under the terms of any applicable benefit plan or program.
     4.2 Involuntary Termination Other Than During a Change of Control Period.
If Executive’s employment by Company or any subsidiary thereof or successor
thereto shall be subject to an Involuntary Termination which occurs prior to a
Change of Control or after the expiration of a Change of Control Period, then
all compensation and all benefits to Executive hereunder shall terminate
contemporaneously with such termination of employment, except that:
     (a) Executive shall be entitled to receive the compensation and benefits
described in clauses (a) through (c) of Section 5.1; and
     (b) Subject to Executive’s delivery, within 50 days after the date of his
termination of employment, and non-revocation of an executed release
substantially in the form attached hereto as Exhibit A (with such changes to
such form as Company may reasonably require to reflect the circumstances
relating to the termination of Executive’s employment and/or changes in
applicable law) (the “Release”), Company shall, as additional compensation for
services rendered to Company (including its subsidiaries), pay to Executive the
following amounts and take the following actions after the last day of
Executive’s employment with Company:
     (i) Pay Executive the Monthly Severance Amount on the first day of each
month throughout the Severance Period.
     (ii) During the portion, if any, of the Severance Period that Executive is
eligible to elect and elects to continue coverage for himself and his

9



--------------------------------------------------------------------------------



 



eligible dependents under Company’s group health plans under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (COBRA), and/or sections
601 through 608 of the Employee Retirement Income Security Act of 1974 as
amended, Company shall promptly reimburse Executive on a monthly basis for the
difference between the amount Executive pays to effect and continue such
coverage and the employee contribution amount that active senior executive
employees of Company pay for the same or similar coverage under Company’s group
health plans.
     4.3 Involuntary Termination During a Change of Control Period. If
Executive’s employment by Company or any subsidiary thereof or successor thereto
shall be subject to an Involuntary Termination during a Change of Control
Period, then all compensation and all benefits to Executive hereunder shall
terminate contemporaneously with such termination of employment, except that
     (a) Executive shall be entitled to receive the compensation and benefits
described in clauses (a) through (c) of Section 5.1; and
     (b) Subject to Executive’s delivery, within 50 days after the date of
Executive’s termination of employment, and non-revocation of the Release,
Company shall, as additional compensation for services rendered to Company
(including its subsidiaries), pay to Executive the following amounts and take
the following actions after the last day of Executive’s employment with Company:
     (i) Provide for one of the following forms of cash payment, determined as
follows:
     (1) If the Change of Control relating to such Change of Control Period
constitutes a Section 409A Change of Control, then Company shall pay Executive a
lump sum cash payment in an amount equal to the Severance Amount on or before
the fifth day following the date of Executive’s termination of employment; or
     (2) If the Change of Control relating to such Change of Control Period does
not constitute a Section 409A Change of Control, then Company shall pay
Executive the Monthly Severance Amount on the first day of each month throughout
the Severance Period.
     (ii) Cause any and all outstanding options to purchase common stock of
Company held by Executive to become immediately exercisable in full and cause
Executive’s accrued benefits under any and all nonqualified deferred
compensation plans sponsored by Company to become immediately nonforfeitable.
     (iii) Cause Executive and those of his dependents (including his spouse)
who were covered under Company’s medical and dental benefit plans on the day
prior to Executive’s Involuntary Termination to continue to be covered under
such plans (or to receive equivalent benefits) throughout the Severance

10



--------------------------------------------------------------------------------



 



Period at no greater cost to Executive than that applicable to a similarly
situated Company executive who has not terminated employment; provided, however,
that (1) such coverage shall terminate if and to the extent Executive becomes
eligible to receive medical and dental coverage from a subsequent employer (and
any such eligibility shall be promptly reported to Company by Executive); (2) if
Executive (and/or his spouse) would have been entitled to retiree medical and/or
dental coverage under Company’s plans had Executive voluntarily retired on the
date of such Involuntary Termination, then such coverages shall be continued as
provided under such plans; and (3) such coverage to Executive (or the receipt of
equivalent benefits) shall be provided as follows: (A) through arrangements that
satisfy the requirements of section 105 and 106 of the Code such that the
benefits or reimbursements under such arrangements are not includible in the
Executive’s income, and, if continued coverage under Company’s plans does not
satisfy this requirement, then Company shall arrange, upon comparable terms, for
coverage providing substantially equivalent benefits to be provided under one or
more insurance policies that will satisfy this requirement, or (B) if any such
reimbursement or payment of benefits is taxable, then Company shall pay to
Executive an additional amount as shall be required to hold Executive harmless
from any additional tax liability resulting from the failure by Company to so
provide insurance policies so that the net result is that reimbursement or
payment of benefits to Executive thereunder shall not result in taxable income
to Executive; provided, however, that any such tax gross-up payment shall be
made by Company no later than the close of Executive’s taxable year following
the taxable year in which Executive remits the related taxes to the taxing
authority.
     4.4 Section 409A Payment Dates and Interest on Late Payments.
     (a) Notwithstanding the time-of-payment provisions of Sections 5.2(b)(i),
5.3(b)(i), and 5.3(b)(iii)(3)(B) above and Section 5.4(b)(ii) below, if
Executive is a “specified employee” (as such term is defined in Section 409A of
the Code and as determined by Company in accordance with any method permitted
under Section 409A of the Code), then, with respect to any such referenced
payment(s) (or portions of such payments) that (i) are not short-term deferrals
within the meaning of Section 409A of the Code, (ii) would be paid during the
first six months following the date of Executive’s termination of employment,
and (iii) exceed, when aggregated with all other such payment(s) made during
such six-month period, an amount that is equal to two times the lesser of
(1) Executive’s annualized compensation based upon Executive’s annual rate of
pay for services during the taxable year of Executive preceding the year in
which the termination of employment occurs (adjusted for any increase during
that year that was expected to continue indefinitely had no termination of
employment occurred) or (2) the maximum amount that may be taken into account
under a qualified plan pursuant to Section 401(a)(17) of the Code for the year
in which the termination of employment occurs, such payments of such amounts in
excess of the amount described in clause (iii) of this Section 5.4(a) that would
otherwise have been paid during such six-month period (together with interest on
a non-compounded basis, from the date such payment would have been made had this
payment delay not applied to the actual date of payment, at the prime rate of
interest announced by JPMorgan Bank (or any successor thereto) at its

11



--------------------------------------------------------------------------------



 



principal office in New York on the date of Executive’s termination of
employment (or the first business day following such date if the termination of
employment does not occur on a business day)) shall be accumulated and paid on
the Section 409A Payment Date. The right to payment of the installment amounts
pursuant to this paragraph shall be treated as a right to a series of separate
payments for purposes of section 409A of the Code.
     (b) If any payment provided for in Section 5.2 or Section 5.3 hereof is not
made when due (treating the Section 409A Payment Date as the date that payment
is due for any payment required to be delayed under Section 5.4(a)) then Company
(i) shall pay to Executive interest on the amount payable from the date that
such payment should have been made under such Section until such payment is
made, which interest shall be calculated at 2% plus the prime or base rate of
interest announced by JPMorgan Chase Bank (or any successor thereto) at its
principal office in New York, and shall change when and as any such change in
such prime or base rate shall be announced by such bank, and (ii) shall further
hold Executive harmless from any liability under Section 409A of the Code
arising from a failure to make a payment when due; provided, however, that any
such tax gross-up payment shall be made no later than the end of Executive’s
taxable year next following Executive’s taxable year in which Executive remits
the related taxes to the taxing authority.
     4.5 Parachute Payment. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in section
280G(c) of the Code), and the benefits provided for in this Article, together
with any other payments and benefits which Executive has the right to receive
from Company and its Affiliates, would constitute a “parachute payment” (as
defined in section 280G(b)(2) of the Code), then the benefits provided hereunder
(beginning with any benefit to be paid in cash hereunder) shall be either
(1) reduced (but not below zero) so that the present value of such total amounts
and benefits received by Executive from Company will be one dollar ($1.00) less
than three times Executive’s “base amount” (as defined in section 280G(b)(3) of
the Code) and so that no portion of such amounts and benefits received by
Executive shall be subject to the excise tax imposed by section 4999 of the Code
or (2) paid in full, whichever produces the better net after-tax position to
Executive (taking into account any applicable excise tax under section 4999 of
the Code and any other applicable taxes). The determination as to whether any
such reduction in the amount of the benefits provided hereunder is necessary
shall be made by the Compensation Committee in good faith. If a reduced cash
payment is made and through error or otherwise that payment, when aggregated
with other payments and benefits from Company (or its Affiliates) used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Executive’s base amount, then Executive shall immediately repay
such excess to Company upon notification that an overpayment has been made.
Nothing in this Section 5.5 shall require Company to be responsible for, or have
any liability or obligation with respect to, Executive’s excise tax liabilities
under section 4999 of the Code.
     4.6 Liquidated Damages. In light of the difficulties in estimating the
damages for an early termination of Executive’s employment under this Agreement,
Company and Executive hereby agree that the payments, if any, to be received by
Executive pursuant to this Article 5 shall be received by Executive as
liquidated damages.

12



--------------------------------------------------------------------------------



 



     4.7 Other Benefits. This Agreement governs the rights and obligations of
Executive and Company with respect to Executive’s base salary and certain
perquisites of employment. Except as expressly provided herein, Executive’s
rights and obligations both during the term of his employment and thereafter
with respect to stock options, restricted stock, incentive and deferred
compensation, life insurance policies insuring the life of Executive, and other
benefits under the plans and programs maintained by Company shall be governed by
the separate agreements, plans, and other documents and instruments governing
such matters.
ARTICLE 5: PROTECTION OF CONFIDENTIAL INFORMATION
     5.1 Disclosure to and Property of Company. All information, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during the period of
Executive’s employment by Company (whether during business hours or otherwise
and whether on Company’s premises or otherwise) that relate to Company’s (or any
of its Affiliates’) business, trade secrets, products or services (including,
without limitation, all such information relating to corporate opportunities,
product specification, compositions, manufacturing and distribution methods and
processes, research, financial and sales data, pricing terms, evaluations,
opinions, interpretations, acquisitions prospects, the identity of customers or
their requirements, the identity of key contacts within the customer’s
organizations or within the organization of acquisition prospects, marketing and
merchandising techniques, business plans, computer software or programs,
computer software and database technologies, prospective names and marks)
(collectively, “Confidential Information”) shall be disclosed to Company and are
and shall be the sole and exclusive property of Company (or its Affiliates).
Moreover, all documents, videotapes, written presentations, brochures, drawings,
memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, E-mail, voice mail, electronic databases,
maps, drawings, architectural renditions, models and all other writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other similar forms of expression
(collectively, “Work Product”) are and shall be the sole and exclusive property
of Company (or its Affiliates). Upon Executive’s termination of employment with
Company, for any reason, Executive promptly shall deliver such Confidential
Information and Work Product, and all copies thereof, to Company.
     5.2 Disclosure to Executive. Company has and will disclose to Executive, or
place Executive in a position to have access to or develop, Confidential
Information and Work Product of Company (or its Affiliates); and/or has and will
entrust Executive with business opportunities of Company (or its Affiliates);
and/or has and will place Executive in a position to develop business good will
on behalf of Company (or its Affiliates). Executive agrees to preserve and
protect the confidentiality of all Confidential Information or Work Product of
Company (or its Affiliates).
     5.3 No Unauthorized Use or Disclosure. Executive agrees that he will not,
at any time during or after Executive’s employment by Company, make any
unauthorized disclosure of, and will prevent the removal from Company premises
of, Confidential Information or Work Product of Company (or its Affiliates), or
make any use thereof, except in the carrying out of Executive’s responsibilities
during the course of Executive’s employment with Company.

13



--------------------------------------------------------------------------------



 



Executive shall use commercially reasonable efforts to cause all persons or
entities to whom any Confidential Information shall be disclosed by him
hereunder to observe the terms and conditions set forth herein as though each
such person or entity was bound hereby. Executive shall have no obligation
hereunder to keep confidential any Confidential Information if and to the extent
disclosure thereof is specifically required by law; provided, however, that in
the event disclosure is required by applicable law, Executive shall provide
Company with prompt notice of such requirement prior to making any such
disclosure, so that Company may seek an appropriate protective order. At the
request of Company at any time, Executive agrees to deliver to Company all
Confidential Information that he may possess or control. Executive agrees that
all Confidential Information of Company (whether now or hereafter existing)
conceived, discovered or made by him during the period of Executive’s employment
by Company exclusively belongs to Company (and not to Executive), and Executive
will promptly disclose such Confidential Information to Company and perform all
actions reasonably requested by Company to establish and confirm such exclusive
ownership. Affiliates of Company shall be third party beneficiaries of
Executive’s obligations under this Article 6. As a result of Executive’s
employment by Company, Executive may also from time to time have access to, or
knowledge of, Confidential Information or Work Product of third parties, such as
customers, suppliers, partners, joint venturers, and the like, of Company and
its Affiliates. Executive also agrees to preserve and protect the
confidentiality of such third party Confidential Information and Work Product to
the same extent, and on the same basis, as Company’s Confidential Information
and Work Product.
     5.4 Ownership by Company. If, during Executive’s employment by Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to Company’s business, products, or services,
whether such work is created solely by Executive or jointly with others (whether
during business hours or otherwise and whether on Company’s premises or
otherwise), including any Work Product, Company shall be deemed the author of
such work if the work is prepared by Executive in the scope of Executive’s
employment; or, if the work is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by Company as a contribution to
a collective work, as a part of a motion picture or other audiovisual work, as a
translation, as a supplementary work, as a compilation, or as an instructional
text, then the work shall be considered to be work made for hire and Company
shall be the author of the work. If such work is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire, then Executive hereby agrees to assign, and
by these presents does assign, to Company all of Executive’s worldwide right,
title, and interest in and to such work and all rights of copyright therein.
     5.5 Assistance by Executive. During the period of Executive’s employment by
Company and thereafter, Executive shall reasonably assist Company and its
nominee, at any time, in the protection of Company’s (or its Affiliates’)
worldwide right, title and interest in and to Work Product and the execution of
all formal assignment documents requested by Company or its nominee and the
execution of all lawful oaths and applications for patents and registration of
copyright in the United States and foreign countries.

14



--------------------------------------------------------------------------------



 



     5.6 Remedies. Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Article 6 by Executive, and Company or
its Affiliates shall be entitled to enforce the provisions of this Article 6 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach. Such remedies shall not be deemed the exclusive remedies
for a breach of this Article 6 but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Executive
and his agents.
ARTICLE 6: NON-COMPETITION OBLIGATIONS
     6.1 General. As part of the consideration for Company’s employment of
Executive and the compensation and benefits that may be paid to Executive
hereunder; to protect the trade secrets and Confidential Information of Company
or its Affiliates that have been and will in the future be disclosed or
entrusted to Executive, the business good will of Company or its Affiliates that
has been and will in the future be developed in Executive, or the business
opportunities that have been and will in the future be disclosed or entrusted to
Executive by Company or its Affiliates; and as an additional incentive for
Company to enter into this Agreement, Company and Executive agree to the
provisions of this Article 7. Executive agrees that during his employment with
Company and for a period of one (1) year following the termination of
Executive’s employment with Company for any reason (the “Non-Compete Period”),
Executive shall not:
     (a) directly or indirectly, either as principal, agent, independent
contractor, consultant, director, officer, employee, employer, advisor,
stockholder, partner or in any other individual or representative capacity
whatsoever, either for his own benefit or for the benefit of any other person or
entity either (i) hire, contract or solicit, or attempt any of the foregoing
with respect to hiring any employee of Company or its Affiliates, or (ii) induce
or otherwise counsel, advise, or encourage any employee of Company or its
Affiliates to leave the employment of Company or its affiliates; and
     (b) within 150 air miles of any office or shop of Company existing at the
time of such employment or such termination, as applicable:
     (i) directly or indirectly participate in the ownership, management,
operation or control of, or be connected as an officer, employee, partner,
director, contractor or otherwise with, or have any financial interest in or act
as a consultant to any business in any of the business territories in which
Company is presently or from time-to-time conducting business that either
conducts a business substantially similar to that conducted by Company or its
Affiliates or provides or sells a service or product that is the same,
substantially similar to or otherwise competitive with the products and services
provided or sold by Company or its Affiliates (a “Competitive Operation”);
provided, however, that this provision shall not preclude Executive after the
termination of his employment with Company from owning less than 2% of the
equity securities of any publicly held Competitive Operation so long as
Executive does not serve as an employee, officer, director or consultant to such
business;

15



--------------------------------------------------------------------------------



 



     (ii) directly or indirectly, either as principal, agent, independent
contractor, consultant, director, officer, employee, employer, advisor,
stockholder, partner or in any other individual or representative capacity
whatsoever, either for his own benefit or for the benefit of any other person or
entity call upon, solicit, divert or take away, any customer or vendor of
Company or its Affiliates with whom Executive dealt, directly or indirectly,
during his engagement with Company or its Affiliates, in connection with a
Competitive Operation; or
     (iii) call upon any prospective acquisition candidate on Executive’s own
behalf or on behalf of any Competitive Operation, which candidate is a
Competitive Operation or which candidate was, to Executive’s knowledge after due
inquiry, either called upon by Company or for which Company or any of its
Affiliates made an acquisition analysis, for the purpose of acquiring such
entity.
     6.2 Non-Disparagement. During Executive’s employment with Company and
following any termination of employment with Company, each of Company and
Executive agree not to disparage, either orally or in writing, the other, or any
of the business, products, services or practices of Company, or any of their
directors, officers, agents, representatives, stockholders, employees or
Affiliates.
     6.3 Remedies. Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Article 7 by Executive, and Company or
its Affiliates shall be entitled to enforce the provisions of this Article 7 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach. Such remedies shall not be deemed the exclusive remedies
for a breach of this Article 7 but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Executive
and his agents.
     6.4 Reformation. Company and Executive agree that the foregoing
restrictions are reasonable under the circumstances and that any breach of the
covenants contained in this Article 7 would cause irreparable injury to Company.
Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses anywhere in the United States during the
Non-Compete Period, but acknowledges that Executive will receive sufficiently
high remuneration and other benefits from Company to justify such restriction.
Further, Executive acknowledges that his skills are such that he can be
gainfully employed in non-competitive employment, and that the agreement not to
compete will in no way prevent him from earning a living. Nevertheless, if any
of the aforesaid restrictions are found by a court of competent jurisdiction to
be unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions therein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced. By agreeing to this
contractual modification prospectively at this time, Company and Executive
intend to make this provision enforceable under the law or laws of all
applicable States so that the entire agreement not to compete and this Agreement
as prospectively modified shall remain in full force and effect and shall not be
rendered void or illegal. Such modification shall not affect the payments made
to Executive under this Agreement.

16



--------------------------------------------------------------------------------



 



ARTICLE 7: MISCELLANEOUS
     8.1 Indemnification. If Executive shall obtain any money judgment or
otherwise prevail with respect to any litigation brought by Executive or Company
to enforce or interpret any provision contained herein, Company, to the fullest
extent permitted by applicable law, hereby indemnifies Executive for his
reasonable attorneys’ fees and disbursements incurred in such litigation and
hereby agrees (a) to pay in full all such fees and disbursements and (b) to pay
prejudgment interest on any money judgment obtained by Executive from the
earliest date that payment to him should have been made under this Agreement
until such judgment shall have been paid in full, which interest shall be
calculated at 2% plus the prime or base rate of interest announced by JPMorgan
Chase Bank (or any successor thereto) at its principal office in New York, and
shall change when and as any such change in such prime or base rate shall be
announced by such bank. Notwithstanding anything to the contrary provided
herein, any reimbursement of attorneys’ fees and related expenses required under
this 8.1 shall be made by Company upon or as soon as practicable following
receipt of supporting documentation reasonably satisfactory to the Company (but
in any event not later than the close of Executive’s taxable year following the
taxable year in which the fee or expense is incurred by Executive); provided,
however, that upon Executive’s termination of employment with Company, in no
event shall any additional reimbursement be made prior to the Section 409A
Payment Date to the extent such payment delay is required under section
409A(a)(2)(B)(i) of the Code. In no event shall any reimbursement be made to
Executive for such fees and disbursements incurred after the later of
(i) Executive’s death or (ii) the date that is ten years after the date of
Executive’s termination of employment with the Company.
     8.2 Payment Obligations Absolute. Except as specifically provided in
Sections 6.6 and 7.4, Company’s obligation to pay (or cause one of its
subsidiaries to pay) Executive the amounts and to make the arrangements provided
herein shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense, or other right which Company (including its subsidiaries)
may have against him or anyone else. All amounts payable by Company (including
its subsidiaries hereunder) shall be paid without notice or demand. Executive
shall not be obligated to seek other employment in mitigation of the amounts
payable or arrangements made under any provision of this Agreement, and, except
as provided in Sections 5.2(b)(ii) or 5.3(b)(iii) hereof, the obtaining of any
such other employment shall in no event effect any reduction of Company’s
obligations to make (or cause to be made) the payments and arrangements required
to be made under this Agreement.
     8.3 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

     
     If to Company to:
  Superior Well Services, Inc.
121 Airport Professional Building
Indiana, Pennsylvania 15701
Attention: Chairman of the Board of Directors

17



--------------------------------------------------------------------------------



 



     
     If to Executive to:
  Michael Seyman
8518 Carriage Hill Drive
Warren, OH 44484

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
     8.4 Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the Commonwealth of Pennsylvania.
     8.5 No Waiver. No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
     8.6 Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
     8.7 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
     8.8 Withholding of Taxes and Other Employee Deductions. Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city, and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company’s employees generally.
     8.9 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
     8.10 Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.
     8.11 Assignment. This Agreement shall be binding upon and inure to the
benefit of Company and any successor of Company, by merger or otherwise. This
Agreement shall also be binding upon and inure to the benefit of Executive and
his estate. If Executive shall die prior to full payment of amounts due pursuant
to this Agreement, such amounts shall be payable pursuant to the terms of this
Agreement to his estate. Executive shall not have any right to pledge,
hypothecate, anticipate, or assign this Agreement or the rights hereunder,
except by will or the laws of descent and distribution.
     8.12 Term. This Agreement has a term co-extensive with the term of
employment provided in Section 3.1. Termination shall not affect any right or
obligation of any party which is accrued or vested prior to such termination.

18



--------------------------------------------------------------------------------



 



     8.13 Entire Agreement. This Agreement constitutes the entire agreement of
the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to such subject matter. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect, including, without limitation,
all prior employment and severance agreements, if any, by and between Company
and Executive. Any modification of this Agreement will be effective only if it
is in writing and signed by the party to be charged.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
21 day of December, 2009, to be effective as of the Effective Date.

            SUPERIOR WELL SERVICES, INC.
      By:   /s/ David E. Wallace       Name:   David E. Wallace       Title:  
Chief Executive Officer       COMPANY
      By:   /s/ Michael Seyman       Name:   Michael Seyman        Title:   Vice
President of Operations         EXECUTIVE    

19



--------------------------------------------------------------------------------



 



         

EXHIBIT A
RELEASE AGREEMENT
     This Release Agreement (this “Agreement”) constitutes the release referred
to in that certain Employment Agreement (the “Employment Agreement”) dated as of
December 21, 2009, by and between Michael Seyman (“Executive”) and Superior Well
Services, Inc. (the “Company”).
     For good and valuable consideration, including the Company’s provision of
certain payments and benefits to Executive in accordance with Section 5.2 or 5.3
of the Employment Agreement, Executive hereby releases, discharges and forever
acquits the Company, its Affiliates and the past, present and future
stockholders, members, partners, directors, managers, employees, agents,
attorneys, heirs, legal representatives, successors and assigns of the
foregoing, in their personal and representative capacities (collectively, the
“Company Parties”), from liability for, and hereby waives, any and all claims,
damages, or causes of action of any kind related to Executive’s employment with
any Company Party, the termination of such employment, and any other acts or
omissions related to any matter on or prior to the date of this Agreement
including without limitation any alleged violation through the date of this
Agreement of: (i) the Age Discrimination in Employment Act of 1967, as amended;
(ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) the Civil
Rights Act of 1991; (iv) sections 1981 through 1988 of Title 42 of the United
States Code, as amended; (v) the Employee Retirement Income Security Act of
1974, as amended; (vi) the Immigration Reform Control Act, as amended; (vii) the
Americans with Disabilities Act of 1990, as amended; (viii) the Fair Labor
Standards Act, as amended; (ix) the Occupational Safety and Health Act, as
amended; (x) the Worker Adjustment and Retraining Notification Act of 1988; (xi)
the Sarbanes-Oxley Act of 2002; (xii) the Pennsylvania Human Relations Act;
(xiii) the Pennsylvania Minimum Wage Act; (xiv) the Pennsylvania Equal Pay Law,
as amended; (xv) the Pennsylvania Wage Payment and Collection Law, as amended;
(xvi) any other state anti-discrimination law; (xvii) any other state wage and
hour law; (xviii) any other local, state or federal law, regulation, or
ordinance; (xix) any public policy, contract, tort, or common law claim;
(xx) any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters; (xxi) any and all rights, benefits, or claims
Executive may have under any employment contract, incentive compensation plan,
or stock option plan with any Company Party or to any ownership interest in any
Company Party, except as expressly provided in the Employment Agreement and any
incentive equity or stock option agreement between Executive and the Company;
and (xxii) any claim for compensation or benefits of any kind not expressly set
forth in the Employment Agreement or any such incentive equity or stock option
agreement (collectively, the “Released Claims”). This Agreement is not intended
to indicate that any such claims exist or that, if they do exist, they are
meritorious. Rather, Executive is simply agreeing that, in exchange for the
consideration recited in the first sentence of this paragraph, any and all
potential claims of this nature that Executive may have against the Company
Parties, regardless of whether they actually exist, are expressly settled,
compromised, and waived. By signing this Agreement, Executive is bound by it.
Anyone who succeeds to Executive’s rights and responsibilities, such as heirs or
the executor of Executive’s estate, is also bound by this Agreement. This
release also applies to any claims brought by any person or agency or class
action under which Executive may have a right or benefit. THIS RELEASE INCLUDES
MATTERS ATTRIBUTABLE TO THE SOLE OR

20



--------------------------------------------------------------------------------



 



PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT
LIABILITY, OF ANY OF THE COMPANY PARTIES.
     Executive affirms that he has not filed, caused to be filed, and presently
is not a party to, any claim, complaint, or action against Employer in any forum
or form. Executive further affirms that he has been paid and/or has received all
leave (paid or unpaid), compensation, wages, bonuses, commissions, and/or
benefits to which he may be entitled and that no other leave (paid or unpaid),
compensation, wages, bonuses, commissions, and/or benefits are due to him,
except as provided in the Employment Agreement. Executive furthermore affirms
that he has no known workplace injuries or occupational diseases and has been
provided and/or has not been denied any leave requested under the Family and
Medical Leave Act of 1993. Executive agrees not to bring or join any lawsuit
against any of the Company Parties in any court relating to any of the Released
Claims. Executive represents that Executive has not brought or joined any
lawsuit or filed any charge or claim against any of the Company Parties in any
court or before any government agency and has made no assignment of any rights
Executive has asserted or may have against any of the Company Parties to any
person or entity, in each case, with respect to any Released Claims. If
Executive brings or joins any lawsuit against any of the Company Parties in any
court (except as necessary to protect Executive’s rights under this release or
with respect to Executive’s entry into this release) relating to any of the
Released Claims, and Executive is the prevailing party in such lawsuit,
Executive shall be obligated to return to the Company all amounts paid to
Executive under this release, to the extent permitted under applicable law and
ordered by the court. Further, if Executive violates the covenant not to sue set
forth in this paragraph, Executive shall be required to pay all costs and
expenses (including the reasonable fees of counsel, related disbursements of
counsel and court costs) incurred by any Company Party to defend such lawsuit or
other claim.
     By executing and delivering this Agreement, Executive acknowledges that:
(a) Executive has carefully read this Agreement;
(b) Executive has had at least 21 days to consider this Agreement before the
execution and delivery hereof to the Company;
(c) Executive has been and hereby is advised in writing that Executive may, at
Executive’s option, discuss this Agreement with an attorney of Executive’s
choice and that Executive has had adequate opportunity to do so; and
(d) Executive fully understands the final and binding effect of this Agreement;
the only promises made to Executive to sign this Agreement are those stated in
the Employment Agreement and herein; and Executive is signing this Agreement
voluntarily and of Executive’s own free will, and that Executive understands and
agrees to each of the terms of this Agreement.
Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven day period beginning on the date Executive delivers this Agreement to
the Company (such seven day period being referred to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Executive and must be delivered to January 11, 2010 before 11:59 p.m.,
Pennsylvania

21



--------------------------------------------------------------------------------



 



time, on the last day of the Release Revocation Period. If an effective
revocation is delivered in the foregoing manner and timeframe, this Agreement
shall be of no force or effect and shall be null and void ab initio. No
consideration shall be paid or provided if this Agreement is revoked by
Executive in the foregoing manner.
Executed on this __________ day of __________________, _________.


 

     
STATE OF                                                             
  §
 
  §
COUNTY OF                                                        
  §

     BEFORE ME, the undersigned authority personally appeared
                    , by me known or who produced valid identification as
described below, who executed the foregoing instrument and acknowledged before
me that he subscribed to such instrument on this                    day of
                                        ,                     .


 
NOTARY PUBLIC in and for the
State of                                         
My Commission Expires:                                         
Identification produced:

22